Opinion by
Cole, J.
The undisputed facts in this case established that the beef liver extract, described on the invoice as “Hidago Concentrado 1:20 en Polvo,” is properly dutiable as alleged by plaintiff. In accordance with stipulation of counsel, received in evidence as exhibit 2, that the remainder of the merchandise in question is substantially the same as that passed upon in Roche-Organon v. United States (35 C. C. P. A. 99, C. A. D. 378), the claim at 10 percent under paragraph 34 was also sustained as to said items.